TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00276-CR


James Alan Davenport, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 4922, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



O R D E R
PER CURIAM
After determining that appellant James Alan Davenport had been denied his right to
an appeal in this cause, the court of criminal appeals ordered him "returned to that time at which he
may give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal."  Thereafter, acting pro se, appellant timely filed his notice of appeal.  There is no indication
in the record that appellant has been provided counsel.
Unless the district court has reason to believe that appellant, who is in prison, is
not indigent, it shall promptly appoint counsel to represent appellant in this appeal and instruct the
court reporter to prepare the reporter's record at no cost to appellant.  A copy of the order appointing
counsel or of the court's written findings supporting its conclusion that appellant is not indigent shall
be filed as a supplemental clerk's record no later than June 15, 2007.
It is ordered June 1, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish